UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES & EXCHANGE
 COMMISSION,

                           Applicant,                19 Misc. 0468 (KPF)
                    -v.-                                    ORDER
 JAMES DAVID O’BRIEN,

                           Respondent.

KATHERINE POLK FAILLA, District Judge:

      On January 14, 2020, Respondent in this action moved the Court to issue

a stay of the Court’s Order of December 27, 2019, pending Respondent’s appeal

to the Court of Appeals for the Second Circuit. (Dkt. #23-24). Applicant filed its

opposing papers on January 28, 2020 (Dkt. #25), and Respondent replied on

January 30, 2020 (Dkt. #28). The Court has now reviewed the parties’ briefing

and finds that it requires supplemental briefing on the issue raised by Applicant

regarding the running of the statute of limitations for certain remedies.

Accordingly, the Court ORDERS the parties to submit supplemental briefing in

the form of short letter briefs. Applicant is directed to focus its briefing on the

specific remedies of which it may be divested should a stay be granted.

Respondent is directed to inform the Court whether he will consent to a tolling of

the statute of limitations if a stay were to be granted. Letters from

the parties are expected on or before February 19, 2020.

      SO ORDERED.
Dated: February 11, 2020
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            2
